DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
3. 	Claims 1-20 are pending.
	Claims 1, 6, 9, 13, 15, 17-19 have been amended.


Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6 and 13, the term "substantially” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. For 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 6, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0105068 hereinafter referred to as Xu) in view of Jain et al. (US 8,943,490 hereinafter referred to as Jain). 


Xu teaches:
“A method comprising: determining, by a centralized controller of a network, that first network devices of a plurality of network devices for the network are In-Service Software Upgrade (ISSU)-capable and second network devices of the plurality of network devices are not ISSU-capable” (Xu [0019][0018][0020][0021], A  controller for managing plurality of Forwarding Cores (FCs). The FCs includes various network elements, and performing In-service software Upgrade (ISSU) scheme on the FCs. During the ISSU, some of the FCs handling packet processing and forwarding while remaining FCs are offline. The FCs are selected for the ISSU operation based on the FCs status and associated operation). 
“wherein the first network devices that are ISSU-capable are configured to at least one of process or forward network traffic while performing a software upgrade, and wherein the second network devices that are not ISSU-capable are unable to process or forward network traffic while performing the software upgrade” (Xu [0020], The ISSU scheme refer to software upgrading process on the plurality of FCs when some of the FC handing the processing, handling, and forwarding data packets while  some of FCs are offline during the upgrading).
 “transmitting, by the centralized controller, one or more messages instructing the first network devices to perform an ISSU operation during which the first network devices are configured to at least one of process or forward network traffic while performing the software upgrade; and” (Xu [0026] [0020], teaches software upgrading for the FCs managed by the controller’s command that instruct the FC’s upgrade. Performing software upgrade under ISSU scheme while some of the FCs handling, forwarding, and data packet during the ISSU).

“transmitting, by the centralized controller, one or more messages instructing each network device of the second network devices to transmit one or more messages to peer network devices, the one or more messages indicating that the network device of the second network devices is not ISSU-capable to enable the network device of the second network devices to transition offline for the software upgrade without interrupting network traffic within the network”
Jain teaches:
“transmitting, by the centralized controller, one or more messages instructing each network device of the second network devices to transmit one or more messages to peer network devices, the one or more messages indicating that the network device of the second network devices is not ISSU-capable to enable the network device of the second network devices to transition offline for the software upgrade without interrupting network traffic within the network” (Jain col. 7 lines 1-15,  col. 13 lines 8-11, a switch sending a message to other network devices to indicate that  the switch will be offline for software upgrade and to redirect the network traffic to other switch during the offline. Therefore, the offline switch is unavailable for the network traffic, but the network traffic is running between the other switch and the network devices.  A control unit generates and provides a message to the switch that instructs the other devices not to send upstream packets to the switch). 
Because both Xu and Jain teach In-service software upgrade (ISSU) therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a feature for sending notification by a device to other network devices before the device transition to offline as disclosed by Jain, such, inclusion 

Regarding claim 9,
Xu teaches:
“A centralized controller of a network, the centralized controller comprising processing circuitry and configured to: determine that first network devices of a plurality of network devices for the network are In-Service Software Upgrade (ISSU)-capable and second network devices of the plurality of network devices are not ISSU-capable” (Xu [0019] [0008] [0018] [0020] [0021], A controller for managing plurality of Forwarding Cores (FCs).  The controller comprises a processor. The FCs includes various network elements and performing In-service software Upgrade (ISSU) scheme on the FCs. During the ISSU, some of the FCs handling packet processing and forwarding while remaining FCs are offline. The FCs are selected ISSU operation based on the FCs status and associated operation). 
“ wherein the first network devices that are ISSU-capable are configured to at least one of process or forward network traffic while performing a software upgrade, and wherein the second network devices that are not ISSU-capable are unable to process or forward network traffic while performing the software upgrade” (Xu [0020], The ISSU scheme refer to software upgrading process on the plurality of FCs when some of the FC handing the processing, handling, and forwarding data packets while  some of FCs are offline during the upgrading).
“transmit one or more messages instructing the first network devices to perform an ISSU operation during which the first network devices are configured to at least one of process or forward network traffic while performing the software upgrade; and”(Xu [0026] [0020], teaches software upgrading for the FCs managed by the controller’s command that instruct the FC’s upgrade. Performing software upgrade under ISSU scheme while some of the FCs handling, forwarding, and data packet during the ISSU).
Xu does not explicitly teach:
“transmit one or more messages instructing each network device of the second network devices to transmit a message to peer network devices of the network device, the message indicating that the network device is not ISSU-capable to enable the network device of the second network devices to transition offline for the software upgrade without interrupting network traffic within the network.”
Jain teaches:
“transmit one or more messages instructing each network device of the second network devices to transmit a message to peer network devices of the network device, the message indicating that the network device is not ISSU-capable to enable the network device of the second network devices to transition offline for the software upgrade without interrupting network traffic within the network” (Jain col. 7 lines 1-15,  col. 13 lines 8-11, a switch sending a message to other network devices to indicate that  the switch will be offline for software upgrade and to redirect the network traffic to other switch during the offline. Therefore, the offline switch is unavailable for the network traffic, but the network traffic is running between the other switch and the network devices.  A control unit generates and provides a message to the switch that instructs the other devices not to send upstream packets to the switch). 
Because both Xu and Jain teach In-service software upgrade (ISSU) therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the 

Regarding claims 2, and 10 the combination of Xu and Jain teach all the limitations of claim 1and 9.
Xu does not explicitly teaches:
“wherein the message indicating that the network device is not ISSU-capable is a Border Gateway Protocol (BGP) extended community message indicating that the network device is not ISSU-capable.”
Jain teaches:
“wherein the message indicating that the network device is not ISSU-capable is a Border Gateway Protocol (BGP) extended community message indicating that the network device is not ISSU-capable” (Jain col. 14 lines 20-28, teaches Broader Gateway protocol (BGP) as routing protocol for a router from various protocols . As discussed above, the router is sending message prior going offline for software upgrade).
Because both Xu and Jain teach In-service software upgrade (ISSU) therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a feature for using BGP protocol, would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I) (C)).


Xu teaches:
“wherein transmitting one or more messages instructing the first network devices to perform the ISSU operation comprises receiving, by the centralized controller and” “and transmitting, by the centralized controller and in response to the command, the one or more messages instructing the first network devices to perform the ISSU operation” (Xu [0026] [0020], teaches software upgrading for the FCs managed by the controller’s command that instruct the FC’s upgrade. Performing software upgrade under ISSU scheme while some of the FCs handling, forwarding, and data packet during the ISSU).
“wherein the one or more messages further instruct each of the first network devices to initiate the ISSU operation at a period of time that is substantially simultaneous with a period of time that each other of the first network devices initiates the ISSU operation” (Xu [0022], teaches performing  ISSU operation one at time on to upgrade plurality of FCs).
Xu does not teach:
“…from a user, a command to perform the ISSU operation on the first network devices;”
Jain teaches:
“…from a user, a command to perform the ISSU operation on the first network devices...” (Jain col. 7 lines 30-35, receiving ISSU request from an administrator via user interface).
Because both Xu and Jain teach In-service software upgrade (ISSU) therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a feature for receiving software upgrade request from 

Regarding claim 8, the combination of Xu and Jain teach all the limitations of claim 1.
Xu teaches:
“wherein the centralized controller is a Software- Defined Networking (SDN) controller” (Xu [0019], the controller is implemented using software programs for managing and controlling plurality of FCs).


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 15-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipate by Jain et al. (US 8,943,490 hereinafter referred to as Jain). 

Regarding Claim 15,
Jain teaches:
“A first network device of a plurality of network devices of a network, the first network device comprising processing circuitry and configured to: receive, from a second network device that is unable to process or forward network traffic while performing a software upgrade” (Jain col. 7 lines 1-15, col. 6 lines 6-10, a core switch and servers receiving a message from a TOR switch before prior to transitioning to offline to perform a software upgrade, and unable to receive network traffic during when the TOT switch is offline. Furtherer, the servers and switches are connected via network.  The network devices have one or more processors and memory).
“ a message indicating that the second network device is not In-Service Software Upgrade (ISSU)-capable” (Jain col. 7 lines 1-15, the message notifying the TOR switch is transitioning to offline for software upgrade, and the switch is not available for network traffic routing)
“wherein the second network device is a peer of the first network device; and” (Jain col. 7 lines 1-5, and Fig., the TOR switch, core switch and the servers are networked each other)
“ in response to receiving the message indicating that the second network device is not ISSU-capable, redirect the network traffic to avoid forwarding the network traffic to the second network device to enable the second network device to transition offline for the software upgrade without interrupting the network traffic within the network” (Col. 7 lines 1-15, in response to receiving the message, the servers and the core switch redirecting network traffic to other devices when the TOR switch is offline to perform the software upgrade, the network traffic runs via the devices except the ToR switch).

Regarding Claim 16, Jain teaches all the limitations of claim15.
Jain teaches:
(Jain col. 14 lines 20-28, teaches Broader Gateway protocol (BGP) as routing protocol for a router from various protocols . As discussed above, the router is sending notifying message prior going offline for software upgrade).

Regarding Claim 17, Jain teaches all the limitations of claim15.
Jain teaches:
“wherein the first network device is further configured to process the message indicating that the second network device is not ISSU-capable to determine that the second network device will be unavailable to process the network traffic during a software upgrade, and” (Jain col. 7 lines 1-15, col. 2 lines 45-55, the servers and core switch receiving a message that indicate the TOR switch is going offline for software upgrade. The message receiving devices determine alternate route for redirecting traffic since the message sender device will be offline and won’t receiving network packets).
“wherein to redirect the network traffic in response to receiving the message, the first network device is further configured to direct the network traffic to avoid the second network device in response to determining that the second network device will be unavailable to process the network traffic during the software upgrade” (Col. 7 lines 1-15, col. 2 lines 45-55,  in response to receiving the message, the servers and the core switch redirecting network traffic to other devices when the TOR switch is offline to perform the software upgrade. The message sender will be offline and stop receiving network packets).


Jain teaches:
“wherein, to redirect the network traffic to avoid forwarding the network traffic to the second network device, the first network device is configured to: remove, from a Routing Information Base of the first network device, an entry describing the second network device” (Jain col. 10 lines 45-57, and Fig. 2, the servers removing IFCs because they are not sending packets to the switch going offline. The IFCs located at the respective servers and facilitating communication with the switch). 

Regarding claim 19 Jain teaches all the limitations of claim15.
Jain teaches:
“ wherein, to redirect the network traffic to avoid forwarding the network traffic to the second network device, the first network device is configured to: calculate a new route to reach a destination of the traffic, wherein the new route includes a third network device as a next hop; and store the new route in a Forwarding Information Base (FIB) of the first network device”(Jain col. 2 lines 45-55, col. 7 lines 1-15, col. 17 lines 7-15, The message receiving devices determine alternate route for redirecting traffic since the message sender device will be offline and won’t receiving network packets. The network traffic will be redirected to another available switch. Updating Forward Information base (FIB) when new network route selected). 

10.	Claims 3-5, 7 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0105068 hereinafter referred to as Xu), in view of Jain et al. (US 8,943,490 .

Regarding claims 3 and 11, the combination of Xu and Jain teach all the limitations of claim 1and 9.
Xu does not teaches:
“wherein determining that the first network devices are ISSU- capable and the second network devices are not ISSU-capable comprises: requesting, by the centralized controller and from each network device of the plurality of network devices, configuration information for the network device; and determining, by the centralized controller and for each network device, whether the configuration information for the network device indicates that the network device is ISSU- capable or not ISSU-capable”
Lloyd teaches:
“wherein determining that the first network devices are ISSU- capable and the second network devices are not ISSU-capable comprises: requesting, by the centralized controller and from each network device of the plurality of network devices, configuration information for the network device; and determining, by the centralized controller and for each network device, whether the configuration information for the network device indicates that the network device is ISSU- capable or not ISSU-capable” (Lloyd [0031][0032][0028][0045], receiving configuration information and accessibility information of plurality of electronic devices in response to a request by centralized configuration device. A set of target devices for which updated is valid is determined based rules. The rules identify that whether the devices are appropriate for updates or not appropriate for updates. Furthermore, incompatibility of software update of electronic devices can be determining based on sanity check).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and Jain to include feature for requesting current configuration information and accessibility information of electronic devices for software update as disclosed by Lloyd, such feature would determine whether the updating the device is necessary or valid  based on the current configuration information, accessibility information and stored configuration information of the devices (Lloyd [0009]).  

Regarding claim 4, the combination of Xu and Jain teach all the limitations of claim 1and 9.
Xu does not teaches:
“wherein the configuration information includes at least one of a device model or a software version”
Lloyd teaches:
“wherein the configuration information includes at least one of a device model or a software version” (Lloyd [0053], determining compatibility of software update for plurality of devices based on devices type or models, version of configuration information and version of software version of each devices etc.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and Jain to include to feature selecting electronic devices for software updated based on the devices types or models as 

Regarding claim 5, and 12, the combination of Xu and Jain teach all the limitations of claim 1and 9.
	Xu does not teach:
“wherein determining that the first network devices are ISSU- capable and the second network devices are not ISSU-capable comprises: determining, by the centralized controller and for each network device, whether one or more tags applied to the network device indicate that the network device is ISSU-capable or not ISSU- capable”
Lloyd teaches:
 “wherein determining that the first network devices are ISSU- capable and the second network devices are not ISSU-capable comprises: determining, by the centralized controller and for each network device, whether one or more tags applied to the network device indicate that the network device is ISSU-capable or not ISSU- capable” (Lloyd [0026][0028], the configuration device select the electronic devices based on predetermined identifier for the selection. when the devices are satisfying the predetermined identifier, they will be selected for the update. Lloyd further teaches selecting and unselecting devices for updated based on predetermined identifiers associated with the plurality devices).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and Jain for identifying plurality devices for software update according predetermined selection criteria as disclosed by Lloyd. 

Regarding claims 7 and 14, the combination of Xu and Jain teach all the limitations of claim 1and 9.
Xu does not teach:
“further comprising storing, by the centralized controller and for each network device of the plurality of network devices, an indication of whether the network device is ISSU-capable or not ISSU-capable”
Lloyd teaches:
“further comprising storing, by the centralized controller and for each network device of the plurality of network devices, an indication of whether the network device is ISSU-capable or not ISSU-capable” (Lloyd [0031] [0042], storing current configuration information and accessibility information of electronic devices associated with software upgrading process. The configuration information and associability information will be used to selected devices ready for upgrades based on defined rules). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and Jain for storing configuration information of devices associated with software update as disclosed by Lloyd in order update the database with the most current configuration information of the devices (Lloyd [0031]).

20 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 8,943,490 hereinafter referred to as Jain) in view of Xu (US 2014/0105068 hereinafter referred to as Xu).

Regarding claim 20, Jain teaches all the limitations of claim15.
Jain teaches:
“wherein the first network device is ISSU-capable, and wherein the first network device is further configured to perform an ISSU operation” (Jain col. 7 lines 1-15, teaches the servers and the switch redirecting network traffic without the network outage during software upgrade),
Jain does not explicitly teach:
“in response to receiving a message from a centralized controller for the network to perform the ISSU operation”
Xu teaches: 
“in response to receiving a message from a centralized controller for the network to perform the ISSU operation” (Xu [0026] teaches controller command to start software upgrading as a part of ISSU).
Because both Xu and Jain teach In-service software upgrade (ISSU) therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a controller command for network device to start upgrading as a part of ISSU scheme as disclosed by Xu, such inclusion allow the network device keep running for packets processing prior to receiving the command (Xu [0026). 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.M/ Examiner, Art Unit 2454   




/Tauqir Hussain/ Primary Examiner, Art Unit 2446